Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Objection is made to the specification under 37 CFR 1.77(b) for:
Boldfacing the Title even though “the [section headings] should appear … without … bold type….” (per above guidance).
The section CROSS-REFERENCE TO RELATED APPLICATION[S] appears at page 46 rather than immediately after the title.
The section “Brief Description of the Drawings” impermissibly follows rather than precedes as required, the section DETAILED DESCRIPTION OF THE INVENTION.
It is suggested that the passage at page 1 line 4 through page 4 line 1 be sectioned as BACKGROUND OF THE INVENTION
It is suggested that the passage at page 4 line 2 through page 8 line 17 be sectioned as BRIEF SUMMARY OF THE INVENTION
It is suggested that the passage at page 10 line 14 through page 46 line 7 be sectioned as DETAILED DESCRIPTION OF THE INVENTION
That the foregoing sections be arranged in the order set forth above, i.e., 
TITLE OF THE INVENTION.
CROSS-REFERENCE TO RELATED APPLICATIONS.
BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
BRIEF SUMMARY OF THE INVENTION.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
DETAILED DESCRIPTION OF THE INVENTION.

Objection is made to the specification because the statement at page 46, 

    PNG
    media_image1.png
    169
    896
    media_image1.png
    Greyscale



Limited Remarks about the Claimed Invention
	Inter alia, the disclosed invention as depicted in Fig. 1 – 4 (below) showing an anaerobic reactor/step followed by a S/L separator / separation step in which the liquid stream is fed to an aerobic reactor, to wit, 

    PNG
    media_image2.png
    229
    526
    media_image2.png
    Greyscale

and the claimed invention, as exemplified by claim 1, reciting inter alia 
an anaerobic digestion step for decomposing the organic waste into digestate and gases by anaerobic digestion; a solid-liquid separation step for separating the digestate into solid components and liquid components; an aerobic bioreaction step for degassing a part of ammonium ions into ammonia by injecting a predetermined amount of air into the liquid components separated in the solid-liquid separation step;

(emphasis added), appear to distinguish over the selected prior art discussed below.

Discussion of Selected Prior Art
US 20190185357 to Delahaye describes [0108] – [0114]:

    PNG
    media_image3.png
    657
    1094
    media_image3.png
    Greyscale

Delahaye does not describe a solid/liquid separation step between the anaerobic reactor 1 and the aerobic reactor 2.
US 20190144320 to Nilsen describes a biogas-producing 9 anaerobic digestion 

    PNG
    media_image4.png
    757
    1376
    media_image4.png
    Greyscale
 reactor 3 and solid 8 / liquid 7 separator (dewatering device 6) [0100], but does not describe an aerobic reactor downstream of the separator. 
US 20180370830 to Fitch describes an anaerobic digestion system 216 and a solid/liquid separator 264 the liquid portion of which 124 is fed to a publicly owned water treatment POTW plant 244, not specifically to an aerobic digestion reactor [0031].

    PNG
    media_image5.png
    637
    943
    media_image5.png
    Greyscale

US 20160347630 to Vanotti describes an anaerobic digester 23 and an aerobic reactor 42, but does not describe a solid/liquid separator therebetween.

    PNG
    media_image6.png
    690
    945
    media_image6.png
    Greyscale

	USP 20050035059 to Zhang also describes an anaerobic reactor 40 directly followed not by a solid / liquid separator, but rather by an aerobic reactor 20. 

    PNG
    media_image7.png
    580
    1024
    media_image7.png
    Greyscale

 USP 20030217968 to Goel also describes an anaerobic reactor 11 directly followed not by a solid / liquid separator, but rather by an aerobic reactor 12.

    PNG
    media_image8.png
    565
    886
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    525
    868
    media_image9.png
    Greyscale


There does not appear to be sufficiently clear motivation or suggestions to modify the prior art in which phosphorus is recovered by providing the claim-required solid/liquid separator / separation step such that the liquid fraction from the anaerobic reactor / step is fed to the aerobic reactor / aeration step.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152